Appeal from order of the Surrogate’s Court of Kings county reframing the issues so as to submit to the jury on the retrial of this proceeding the following issue of fact only; “5. At the time of the execution of the paper offered for probate did Augustus Mackenzie possess testamentary capacity? ” Order affirmed, with ten dollars costs and disbursements to each respondent filing a brief, payable out of the estate, upon authority of Matter of Lippman (155 Misc. 6; affd., 245 App. Div. 807). Lazansky, P. J., Young, Davis, Johnston and Taylor, JJ., concur. [See ante, p. 317, and p. 802.]